     Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION

                        Plaintiff,
                                                      Civil Action No. ____-cv-_____

                         v.


ILLUMINA, INC.,         and
GRAIL, INC.,
                        Defendants.


                         [PROPOSED] PROTECTIVE ORDER

       For the purposes of protecting the interests of the parties and third parties in the

above­captioned matter (the “Litigation”) against the improper use and disclosure of

confidential information submitted or produced in connection with this matter:

       IT IS HEREBY ORDERED THAT this Protective Order (“Protective Order”)

shall govern the handling of all Confidential Material, as hereafter defined.

1.     As used in this Order, “Confidential Material” shall refer to any Document or

portion thereof that contains privileged information, Competitively Sensitive Information,

or Sensitive Personal Information. “Competitively Sensitive Information” shall refer to,

but shall not be limited to, any trade secret or competitively sensitive research, analysis,

technical, financial, development, or commercial information that has not been released

into the public domain. “Sensitive Personal Information” shall refer to, but shall not be

limited to, an individual’s Social Security number, taxpayer identification number,

financial account number, credit card or debit card number, driver’s license number,

state-issued identification number, passport number, date of birth (other than year), and
     Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 2 of 11




any sensitive health information identifiable by individual, such as an individual’s

medical records. “Document” shall refer to any discoverable writing, recording,

transcript of oral testimony, or electronically stored information in the possession of a

Party or third party. “Defendants” shall refer to Illumina, Inc. and GRAIL, Inc.

“Commission” shall refer to the FTC, or any of its employees, agents, attorneys, and all

other persons acting on its behalf, excluding persons retained as consultants or experts for

purposes of this proceeding. “Parties” shall refer to the Defendants and the Commission.

2.     Any Document or portion thereof submitted by a Defendant or a third party

during an FTC investigation or during the course of this proceeding that is entitled to

confidentiality under the Federal Trade Commission Act, or any federal statute or

regulation, or under any federal court or Commission precedent interpreting such statute

or regulation, as well as any information taken from any portion of such Document, or

information that discloses the substance of the contents of any Confidential Materials

derived from a Document subject to this Protective Order, shall be treated as Confidential

Material for purposes of this Protective Order. The identity of a third party, including the

identity of a third party’s employer, submitting such Confidential Material shall also be

treated as Confidential Material for the purposes of this Protective Order where the

submitter has requested such confidential treatment.

3.     The Parties and any third parties, in complying with informal discovery requests,

disclosure requirements, discovery demands or subpoenas in this proceeding, may

designate any responsive Document or portion thereof as Confidential Material, including

Documents obtained by them from third parties pursuant to discovery or as otherwise

obtained.



                                             2
      Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 3 of 11




4.      The Parties, in conducting discovery from third parties, shall provide to each third

party a copy of this Protective Order so as to inform each such third party of his, her, or

its rights herein.

5.      A designation of confidentiality shall constitute a representation in good faith and

after careful determination that the material is not reasonably believed to be already in the

public domain and that counsel believes the material so designated constitutes

Confidential Material as defined in Paragraph 1 of this Order.

6.      Material may be designated as Confidential Material by placing on or affixing to

the Document containing such material (in such manner as will not interfere with the

legibility thereof), or if an entire folder or box of Documents is confidential by placing on

or affixing to that folder or box, the designation “CONFIDENTIAL – FTC v.

Illumina/GRAIL”, “CONFIDENTIAL–FTC v. Illumina, et al., Case No. [●]” or any

other appropriate notice that identifies this proceeding, together with an indication of the

portion or portions of the Document considered to be Confidential Material. Confidential

Material contained in electronic Documents may also be designated as confidential by

placing the designation “CONFIDENTIAL– Illumina/GRAIL”, “CONFIDENTIAL–FTC

v. Illumina, et al. Case No. [●]”, or any other appropriate notice that identifies this

proceeding, in the Document metadata, image file, or through another mechanism that

clearly identifies the Document as confidential. Masked or otherwise redacted copies of

Documents may be produced where the portions masked or redacted contain privileged

matter, provided that the copy produced shall indicate at the appropriate point that

portions have been masked or redacted and the reasons therefor. The Party or third party

desiring to designate any or all portions of oral testimony as Confidential Material shall



                                              3
     Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 4 of 11




do so by stating orally on the record on the day that the oral testimony is being given or

by notifying the Parties in writing of the intention to designate any or all portions of oral

testimony as Confidential Material after the oral testimony is given.

7.     Confidential Material shall be disclosed only to: (a) the Court presiding over this

proceeding and personnel assisting the Court, including their support staff; (b) the

Commission and its employees, and personnel retained by the Commission as experts or

consultants for this proceeding and any state or commonwealth that may hereafter join

this Litigation as a plaintiff (provided such state, commonwealth, expert, or consultant

has signed Exhibit A); (c) judges and other court personnel of any court having

jurisdiction over any appellate proceedings involving this matter; (d) outside counsel of

record for any Defendant, their associated attorneys and other employees of their law

firm(s), provided they are not employees of a Defendant; (e) anyone retained to assist

outside counsel of record for any Defendant in the preparation or hearing of this

proceeding including experts, consultants, contract attorneys, litigation support services,

and their staff, provided they are not affiliated with a Defendant in any way and have

signed Exhibit A; (f) any witness or deponent who may have authored or received the

information in question; and (g) any interpreter, court reporter, shorthand reporter, typist

or videographer translating, recording, or transcribing Documents or testimony in

connection with this Litigation. Nothing in this Protective Order precludes a Party from

using or disseminating its own Confidential Material, including for purposes other than

litigating this Litigation, or from showing Confidential Material that it has produced to its

own employee-witness or an expert witness retained by the Party.




                                              4
      Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 5 of 11




8.     Disclosure of Confidential Material to any person described in Paragraph 7 of this

Protective Order shall be only for the purposes of the preparation and hearing of this

proceeding, or any appeal therefrom, and for no other purpose whatsoever; provided,

however, that the Commission may, subject to taking appropriate steps to preserve the

confidentiality of such material, use or disclose Confidential Material as provided by its

Rules of Practice; sections 6(f) and 21 of the Federal Trade Commission Act; or any legal

obligation imposed upon the Commission.

9.     In the event that any Confidential Material is contained in any pleading, motion,

exhibit or other paper filed or to be filed with the Court, the Court shall be so informed

by the Party filing such papers, and such papers shall be filed under seal. To the extent

that such material was originally submitted by a third party, the Party including the

material in its papers shall immediately notify the submitter of such inclusion.

Confidential Material contained in the papers shall remain under seal until further order

of the Court; provided, however, that such papers may be furnished to persons or entities

who may receive Confidential Material pursuant to Paragraph 7. Upon or after filing any

paper containing Confidential Material, the filing Party shall file on the public record,

within seven (7) calendar days, a duplicate copy of the paper that does not reveal

Confidential Material. Further, if the protection for any such Material expires, a Party

may file on the public record a duplicate copy which also contains the formerly protected

Material.

10.    If counsel plans to introduce into evidence at the hearing any Document or

transcript containing Confidential Material produced by another Party or by a third party,

they shall provide advance notice to the other Party or third party for purposes of



                                              5
      Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 6 of 11




allowing that Party to seek an order that the Document or transcript be granted in camera

treatment. If that Party wishes in camera treatment for the Document or transcript, the

Party shall file an appropriate motion with the Court within five (5) business days after it

receives such notice. Except where such an order is granted, all Documents and

transcripts shall be part of the public record. Where in camera treatment is granted, a

duplicate copy of such Document or transcript with the Confidential Material deleted

therefrom may be placed on the public record.

11.    If any Party receives a discovery request in any investigation or in any other

proceeding or matter that may require the disclosure of Confidential Material submitted

by another Party or third party, the recipient of the discovery request shall promptly

notify the submitter of receipt of such request. Unless a shorter time is mandated by an

order of a court, such notification shall be in writing and be received by the submitter at

least ten (10) business days before production, and shall include a copy of this Protective

Order and a cover letter that will apprise the submitter of its rights hereunder. Nothing

herein shall be construed as requiring the recipient of the discovery request or anyone

else covered by this Protective Order to challenge or appeal any order requiring

production of Confidential Material, subject itself to any penalties for non-compliance

with any such order, or to seek any relief from the Court. The recipient shall not oppose

the submitter’s efforts to challenge the disclosure of Confidential Material. In addition,

nothing herein shall limit the applicability of Rule 4.11(e) of the Commission’s Rules of

Practice, 16 C.F.R. § 4.11(e), to discovery request in another proceeding that are directed

to the Commission.




                                             6
      Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 7 of 11




12.    At the time that any expert, consultant or other person retained to assist counsel in

the preparation of this Litigation concludes participation in the Litigation, such person

shall return to counsel or destroy all copies of Documents or portions thereof designated

confidential that are in the possession of such person, together with all notes, memoranda

or other papers containing confidential information. At the conclusion of this proceeding,

including the exhaustion of judicial review, the Parties shall return or destroy Documents

obtained in this Litigation to their submitters; provided, however, that the Commission’s

obligation to return or destroy Documents shall be governed by the provisions of

Rule 4.12 of the Rules of Practice, 16 C.F.R. § 4.12.

13.    In the event of an inadvertent disclosure of any Confidential Material to any

person(s) not authorized to receive such disclosure under this Protective Order, the Party

responsible for having made such disclosure shall promptly notify the Party that produced

the Confidential Material that the material has been disclosed and provide to such person

all known relevant information concerning the nature and circumstances of the

disclosure. The disclosing Party shall also promptly take all reasonable measures to

retrieve the improperly disclosed material and to ensure that no further or greater

unauthorized disclosure and/or use thereof is made. Unauthorized or inadvertent

disclosure shall not change the confidential status of any disclosed material or waive the

right to maintain the disclosed material as containing Confidential Material.

14.    All Documents produced will be treated as Confidential Material for ten (10)

business days from the date this Protective Order is filed, even if not designated in

accordance with this Protective Order. Any production of Documents not designated as

Confidential Material will not be deemed a waiver of any future claim of confidentiality



                                             7
      Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 8 of 11




concerning such information if it is later designated as Confidential Material. If at any

time prior to the conclusion of this Litigation, a Party or third party determines that it

should have designated as Confidential Material any Documents that the Party previously

produced, it may so designate such Documents by notifying the Parties in writing. The

Parties shall thereafter treat the Documents pursuant to the new designation under the

terms of this Protective Order. No prior disclosure of newly designated Confidential

Material shall violate this Protective Order, provided that the prior disclosure occurred

more than ten (10) business days after that Confidential Material was produced without

having been designated as Confidential Material. The disclosure of any information for

which disclosure was proper when made will not be deemed improper regardless of any

such subsequent designation.

15.    The production of any privileged or otherwise protected Document is not and

shall not be deemed a waiver of any claim of privilege or protection arising under the

attorney-client privilege, the protection afforded to work-product materials, or any other

privilege or protection from discovery. If any Party learns that its privileged or protected

material has been produced, it must promptly notify the receiving parties in writing, and

each receiving party shall immediately return such Document and all copies to the

producing party or destroy such Document and certify that destruction to the producing

party. A Party may move the Court for an order compelling production of the material,

but such Party may not assert as a ground for entering such an order the mere fact of

inadvertent production. The Party asserting the privilege or protection must file its

opposition under seal and submit a copy of the material in question for in camera review.




                                              8
      Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 9 of 11




16.    The provisions of this Protective Order, insofar as they restrict the communication

and use of Confidential Materials, shall, without written permission of the submitter or

further order of the Court, continue to be binding after the conclusion of this proceeding.

17.    There will be no modifications to this Protective Order absent mutual agreement

in writing among all of the Parties.



 SO ORDERED:

 Dated:
                                                 United States District Court Judge




                                             9
     Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 10 of 11




                              EXHIBIT A
              AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       I,_______________________________________________ , am employed by

_____________________________________________________. I acknowledge and

certify as follows:

       1. I have read the Protective Order in Federal Trade Commission v. Illumina,

Inc., and GRAIL, Inc., No. [●], United States District Court for the [●], and agree to be

bound by its terms.

       2. I will not make copies or notes of Confidential Material that I receive in this

Litigation except as necessary to enable me to render assistance in connection with this

Litigation.

       3. I will not disclose Confidential Material that I receive in this Litigation to any

person not expressly entitled to receive it under the terms of the Protective Order, and

will retain any such material in a safe place.

       4. I will not use Confidential Material that I receive in this Litigation for any

purpose other than that authorized by the Protective Order.

       5. I will retain all Confidential Material that I receive in this Litigation in my

custody until I have completed my assigned duties, whereupon the materials will be

returned to the party that provided them to me or destroyed, as provided by the Protective

Order. Such delivery or destruction shall not relieve me from any of the continuing

obligations imposed upon me by the Protective Order.




                                             10
    Case 1:21-cv-00873-RC Document 5-1 Filed 03/31/21 Page 11 of 11




        6. I agree to be subject to the continuing jurisdiction of this Court for the sole

purpose of having the terms of the Protective Order enforced.


Date:                                                  Signature:
                                                       Address:




                                              11
